Citation Nr: 0706193	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
regional office (RO) of the Department of Veterans Affairs 
(VA) in Togus, Maine.  

This matter was previously before the Board in December 2003 
and October 2005.  The appeal was remanded for additional 
development on both occasions.  

The appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran was afforded a hearing before an Acting Veterans 
Law Judge at the RO in June 2003.  The Acting Veterans Law 
Judge who conducted the hearing is no longer employed by the 
Board.  

The veteran was notified that the Acting Veterans Law Judge 
who had conducted the June 2003 hearing had left the Board in 
a January 2007 letter.  The veteran was informed that he was 
entitled to another hearing before a different judge if he 
wished.  In a February 2007 reply, the veteran requested an 
additional hearing at the RO before another Veterans Law 
Judge.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at the 
RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


